Case 5:20-cr-00340-EJD Document 8

Filed 09/24/20 Page 1 of 29

. CLOSED,INTERPRETER

3, aie er U.S. District Court
oe ay SOUTHERN DISTRICT OF TEXAS (Houston)
~S SERS CRIMINAL DOCKET FOR CASE #: 4:20-—mj-01748-1
rod | Internal Use Only

Case title: USA v. Velcu

Other court case number: 5:20cr340 Northern District of
California — San Francisco

Date Filed: 09/18/2020
Date Terminated: 09/18/2020

 

Assigned to: Magistrate Judge
Peter Bray

Defendant (1)

Jon Velcu represented by
TERMINATED: 09/18/2020

None

ffen nin

None

Terminated Counts

None

Federal Public Defender — Houston
440 Louisiana

Ste 310

Houston, TX 77002

713-718-4600

Fax: 713-718-4610

Email: hou_ecf@fd.org

LEAD ATTORNEY

ATTORNEY TO BE NOTICED
Designation: Public Defender or Community
Defender Appointment

Houston Interpreter

ATTORNEY TO BE NOTICED
Designation: Retained

Dispositi
Case 5:20-cr-00340-EJD Document 8 Filed 09/24/20 Page 2 of 29

18:1344 Bank Fraud

Ordered committed to the California Northern
District Court San Francisco

 

Plaintiff
USA

 

Date Filed

#

Page

Docket Text

 

09/18/2020

Magistrate Judge Peter Bray added. (kmurphy, 4) (Entered: 09/18/2020)

 

09/18/2020

Copy of Northern District of California San Francisco 5:20cr340 Documents as to
Ion Velcu, filed.(kmurphy, 4) (Entered: 09/18/2020)

 

09/18/2020

Arrest (Rule 40) of Ion Velcu(kmurphy, 4) (Entered: 09/18/2020)

 

09/18/2020

***Set Hearing as to Ion Velcu: Initial Appearance — Rule 40 set for 9/18/2020 at
02:00 PM by video — courthouse — before Magistrate Judge Peter Bray (kmurphy,
4) (Entered: 09/18/2020)

 

09/18/2020

22

Copy of Order Unsealing documents from Northern District of California as to
Ion Velcu, filed.(kmurphy, 4) (Entered: 09/18/2020)

 

09/18/2020

INITIAL APPEARANCE IN RULE 5(c)(3) Minute Entry for proceedings held
on 9/18/2020 before Magistrate Judge Peter Bray as to Ion Velcu. Defendant first
appearance on Indictment from the California Northern District Court 5:20CR340
and advised of rights/charges. Defendant requests appointed counsel, Financial
Affidavit executed on the record, Defendant appeared with counsel. Order
appointing FPD to be entered, Defendant waives Identity, Detention Hearing in
this district and Waiver of Rule 5 & 5.1 Hearings executed, Waiver of Identity,
Detention Hearing in this district executed on the record, Deft ordered removed to
originating district,. Hearing conducte by video with oral consent of defendnat.
Appearances: AUSA Heather Winter f/USA; AFPD Philip Gallagher
f/Deft.(Court Reporter: K. Metzger) (Interpreter: Yes) (Pretrial Officer: Yes)
Defendant remanded to custody, filed.(JasonMarchandadi, 4) (Entered:
09/18/2020) .

 

09/18/2020

24

ORDER APPOINTING FEDERAL PUBLIC DEFENDER. ( Signed by
Magistrate Judge Peter Bray) Parties notified. (JasonMarchandadi, 4) (Entered:
09/18/2020)

 

09/18/2020

Interpreter needed as to Ion Velcu. Language: ROMANIAN. Houston Interpreter
for Ion Velcu added. (JasonMarchandadi, 4) (Entered: 09/18/2020)

 

09/18/2020

25

COMMITMENT TO ANOTHER DISTRICT as to Ion Velcu. Defendant
committed to the California Northern District Court. ( Signed by Magistrate
Judge Peter Bray) Parties notified. (JasonMarchandadi, 4) (Entered: 09/18/2020)

 

09/18/2020

RULE 5 Papers sent via email to California Northern District Court San
Francisco Division as to Ion Velcu, filed.(JasonMarchandadi, 4) (Entered:
09/18/2020)

 

09/21/2020

 

 

 

26

 

Pretrial Services Report (Sealed) as to Ion Velcu, filed. (BethMurphy, 4)
(Entered: 09/21/2020)

 

 
Case 5:20-cr-00340-EJD Documents Filed 09/24/20 Page 3 of 29
Cassé ROD rt} CREDA JUD Dohevemeht FilddlOSASi28/2 0 aGiadect 18 7

 

FORTHE
NORTHERN DISTRICT OF CALIFORNIA

VENUE: SAN FRANCISCO

 

 

 

 

 

UNITED STATES OF AMERICA, FILED
Vv. | Sep 08 2020
SUSAN Y. SOONG
CLERK, U.S, DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO
ION VELCU,

CR 20-0340 EJD (sv)

 

| 4:20mj1748
DEFENDANT(S).
United States Courts
. Southern District of Texas
INDICTMENT FILED

September 18, 2020

David J. Bradley, Clerk of Court
COUNTS ONE THROUGH FIVE: 18 U.S.C. § 1344(1) - Bank Fraud

 

 

 

 

A true bill.
/s/ Foreperson of the Grand Jury
Foreman
Filed in open court this___8th__day of
Septembax 2020
U Clerk

 

LED CA —
Pron Joseph C. Spero
=] oo ~ a in . = tos bo —_

NY NH NY NH BLY NH NY WV NO | | KF SF — TF F 2 Fs =
on TO AW FWD NM eH Oo Oo wm ON DH HK FF YW YY — &

 

Case 5:20-cr-00340-EJD Document8 Filed 09/24/20 Page 4 of 29
Céssé 22GnicsHMe JDobavemeht FilgdleeNs7s/ 20 afiageo? bs 7

DAVID L. ANDERSON (CABN 149604)

 

 

 

 

 

United States Attorney
FILED
Sep 08 2020
SUSAN Y. SOONG
CLERK, U.S. DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION
UNITED STATES OF AMERICA, ) CASE NO. CR 20-0340 EJD Gv)
)
Plaintiff, ) VIOLATIONS:
) 18 U.S.C. § 1344(1) - Bank Fraud;
Y. ) 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c)-
ION VELCU, Forfeiture Allegation
Defendant. ) SAN JOSE VENUE
)
)
)
INDICTMENT
The Grand Jury charges:
Introductory Allegations
At all times relevant to this Indictment:
1. ION VELCU (“VELCU”) was an individual residing in the Northern California.
2. VELCU maintained bank accounts ending in -8177 and -7080 at Wells Fargo Bank.
3, VELCU maintained a bank account ending in -4457 at Bank of America.
4. Individual 1 maintained a bank account ending in -9675 at Bank of America.
5. Individual 2 maintained a bank account ending in -1874 at Wells Fargo Bank.
6. Wells Fargo Bank was a financial institution, as that term is defined in Title 18, United States

INDICTMENT

 

 
— .
nN

 

Case 5:20-cr-00340-EJD Document 8 Filed 09/24/20 Page 5 of 29
Céssé 2OGniORHME J DoRovamenht Fil¢dles Nene 2P aha 187

Code, Section 20, the deposits of which were insured by the Federal Deposit Insurance Corporation
(“FDIC”).

7. Bank of America was a financial institution, as that term is defined in Title 18, United States
Code, Section 20, the deposits of which were insured by the Federal Deposit Insurance Corporation
(FDIC), |

The Scheme to Defraud
| 8. Beginning on a date unknown, but not later than in or about November 2016, and continuing to a
date unknown, but through at least in or about January 2017, VELCU knowingly devised and executed,
and attempted to execute, a material scheme and artifice to defraud financial institutions, as described
below.

9. As part of the scheme and artifice to defraud, VELCU obtained checks issued by individuals and
entities (the “Victims”) and payable from the Victims’ checking accounts, without the Victims’
knowledge, consent, or authorization. Many of the checks were donations made payable to religious
organizations located in the Northern District of California. .

10. It was further part of the scheme that VELCU deposited the Victims’ checks into his own Bank
of America and Wells Fargo Bank accounts, and Bank of America and Wells Fargo Bank accounts
belonging to Individuals 1 and 2, which VELCU presented to Bank of America and Wells Fargo Bank
under the false pretense and misrepresentation that the Victims knew, consented, and authorized
VELCU to present their checks for deposit into VELCU’s own Bank of America and Wells Fargo Bank
accounts, and Bank of America and Wells Fargo Bank accounts belonging to Individuals | and 2.

11. Through this scheme, VELCU fraudulently deposited 66 checks totaling $18,209.33 into bank
accounts belonging to himself and Individuals | and 2.

COUNTS ONE THROUGH FIVE: (18 U.S.C. § 1344(1) ~ Bank Fraud)

12. Paragraphs | through I are re-alleged and incorporated by reference as though fully set forth
herein.

13. Beginning on a date unknown, but not later than in or about November 2016, and continuing to a
date unknown, but through at least in or about January 2017, within the Northern District of California

and elsewhere, the defendant,

INDICTMENT 2

 

 
—

wo ©o® SH DH HH SF WY WN

—_
oO

 

a el
I HR uv &F WY HN =

 

 

mw NM NNN re
PRReRR BBR FSS

 

 

Case 5:20-cr-00340-EJD Document 8 Filed 09/24/20 Page 6 of 29
Caéss6 20-Gmi0RuMe J Dohovuemeht FilddlesNerae/20 afiageos 18 7

ION VELCU,

did knowingly and with the intent to defraud devise and execute, and attempt to execute, a material

scheme and artifice to defraud financial institutions, to wit, VELCU obtained checks in the Victims’

names, payable from the Victims’ checking accounts at the Victims’ banks, without the Victims’

knowledge or authorization; falsely represented to Wells Fargo Bank that he was lawfully entitled to the
payments authorized by the checks; and caused the checks to be deposited into bank accounts controlled

by himself and Individuals 1 and 2.

14. On or about the dates set forth in the separate counts below, in the Northern District of

California, for the purpose of executing the scheme and artifice referenced above, and attempting to do

so, the defendant, ION VELCU, conducted and caused to be conducted the following financial

transactions, among others:

 

Count

Date

Financial Transaction

 

1/9/2017

Deposit of check number 101047 issued by Victim bearing
the initials C.C.C.O.F. for $300.00 into Individual 2’s
Wells Fargo Bank account ending in 1874.

 

1/2/2017

‘Deposit of check number 1013 issued by Victim bearing

the initials B.G. for $350.00 into Individual 2’s Wells
Fargo Bank account ending in 1874.

 

11/30/2016

Deposit of check number 101855 issued by Victim bearing
the initials A.L.F.C. for $585.00 into VELCU’s Bank of
America account ending in 4457.

 

11/13/2016

Deposit of check number 49610059 issued by Victim
bearing the initials J.P. for $132.00 into VELCU’s Bank of
America account ending in 4457.

 

 

 

12/19/2016

 

Deposit of check number 995251 issued by Victim bearing
the initials T.G. for $400.00 into VELCU’s Wells Fargo
Bank account ending in 7080.

 

Each in violation of Title 18, United States Code, Section 1344(1).
FORFEITURE ALLEGATION: (18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c))

15. The allegations contained in this Indictment are re-alleged and incorporated by reference for the

purpose of alleging forfeiture pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title
28, United States Code, Section 2461(c).

| INDICTMENT

 

 
wo oN A OH SF WY NY =

~Y NY WM NH HW NH NN ND Ee OES El lL US
oo NT A A ff WO HP | SG 6 ON DH KH FF W Nn - S&

Case 5:20-cr-00340-EJD Document 8 Filed 09/24/20 Page 7 of 29
Cass 20GmicaHMi8 J Dohsoenteht Filed OSNWAa/20 aka 187

16. Upon conviction for any of the offenses set forth in this Indictment, the defendant,

ION VELCU,

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C) and

Title 28, United States Code, Section 2461(c), all property, real or personal, constituting, or derived

 

 

 

INDICTMENT

 

 

e.

from proceeds traceable to those violations, including but not limited to a forfeiture money judgment in
an amount equal to the proceeds obtained as a result of the offenses.
If any of the property described above, as a result of any act or omission of the defendant:

| a,

b.

| °.

d.

cannot be located upon exercise of due diligence;

has been transferred or sold to, or deposited with, a third party;

has been placed beyond the jurisdiction of the court;

has been substantially diminished in value; or

has been commingled with other property which cannot be divided without

difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant to Title 21,
| United States Code, Section 853(p), as incorporated by Title 28, United States Code, Section 2461(c).
All pursuant to Title 18, United States Code, Section 981(a)(1}(C), Title 28, United States Code,

 

 

li Section 2461(c), and Federal Rule of Criminal Procedure 32.2.
DATED: September 8, 2020 A TRUE BILL.
{si

FOREPERSON

DAVID L. ANDERSON

United States Attorney

/si Maia Perez
MAIA PEREZ

Assistant United States Attorney

 
 

Case 5:20-cr-00340-EJD Document 8 Filed 09/24/20 Page 8 of 29
Céssé :22OmnieCiyMa J Dohavameht Fiddles Nee 2P aga 187

AO 257 (Rev. 6/78)

 

 

 

DEFENDANT INFORMATION RELATIVSS

 

 

  

py: () comptaint () inFormation INDICTMENT

 

 

 

 

 

 

 

OFFENSE CHARGED Osuperseninc ~ | | NORTHERN DISTRICT OF CALIFORNIA
Counts 1-5: 18 U.S.C. § 1344(1) - Bank Fraud [] Petty SAN Jose pNision
[-] Minor -— DEFENDANT - U.S FILED
[ tneanor p ton veicu sosmn nova
Felony DISTRICT COURT NUMBER NORTHERN IST oF ALFORN
PENALTY: MAXIMUM PENALTIES: SAN FRANCISCO

 

 

 

imprisonment: 30 Years; Fine: $1,000,000
Supervised Release: 5 Years; Special Assessment: $100 C R 20-0340 EJ D (SVK_)

Potential immigration Consequences; Forfelture

 

DEFENDANT

PROCEEDING IS NOTIN CUSTODY
H d, pandi tcome this pr ding.
Name of Complaintant Agency, or Person (& Title, if any) 1) ] itnat sutained give date any peor. come this proceeclng

summons was served on above charges

 

 

 

USPIS Inspector Thang Bui

oO person is awaiting trial in another Federal or State Court, 2) (J Is a Fugitive
give name of court

3) [[] !s on Bail or Release from (show District)

 

 

Oo this person/proceeding is transferred from another district

per (circle one) FRCrp 20, 21, or 40. Show District
IS IN CUSTODY

4) [_] On this charge

 

this is a reprosecution of

charges previously dismissed
CO which were dismissed on motion SHOW ( Federal [[] State

of: DOCKET NO. ; .
: \ 6) ([] Awaiting trial on other charges

5) (J On another conviction

[J U.S. ATTORNEY (] DEFENSE If answer to (6) is “Yes”, show name of institution

 

 

 

 

 

 

 

 

 

 

 

this prosecution relates to . If "Yes"

pending case involving this same Has detainer L] Yes } give date

defendant MAGISTRATE been filed? ([] No filed

CASE NO. Month/Day/Year
prior proceedings or appearance(s) AST » ney
before U.S. Magistrate regarding this 7
20-MJ-71100

defendant were recorded under ———— Or... (f Arresting Agency & Warrant were not
Name and Office of Person DATE TRANSFERRED Month/Day/Year
Furnishing Information on this form DAVID L. ANDERSON TO U.S. CUSTODY

[x] U.S. Attorney [] Other U.S. Agency

Name of Assistant U.S. O This report amends AO 257 previously submitted

Attorney (if assigned) MAIA PEREZ

 

ADDITIONAL INFORMATION OR COMMENTS

 

PROCESS:
[_] SUMMONS NO PROCESS* [(] WARRANT Bail Amount:

If Summons, complete following:
[] Arraignment [(] Initial Appearance

Defendant Address:

 

* Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

Date/Time: Before Judge:

 

 

Comments:

 

 

 
Case 5:20-cr-00340-EJD Document 8 Filed 09/24/20 Page 9 of 29
Céss6 22GmicgmMa J Dobavemeht Filédl OS 0828/20 afageor 19 7

SEALED BY ORDER
OF COURT a

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA seen

SUSAN Y. SOONG
CLERK, U.S, DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO

 

 

 

 

CRIMINAL COVER SHEET

Instructions: Effective November 1, 2016, this Criminal Cover Sheet must be completed and submitted,
along with the Defendant Information Form, for each new criminal case.

CASE NAME: CASE NUMBER: .
USAV. ION VELCU cR 20-0340 EJD -(6V Ky)

Is This Case Under Seal? Yes ¥ No

Total Number of Defendants: lv 2-7 8 or more

Does this case involve ONLY charges

under 8 U.S.C. § 1325 and/or 1326? Yes No ¥
Venue (Per Crim. L.R. 18-1): SF OAK SI ¥
Is this a potential high-cost case? Yes No ¥
Is any defendant charged with
a death-penalty-eligible crime? Yes No ¥
Is this a RICO Act gang case? Yes No ¥
(Lett attorneys: MAIA PEREZ Date Submitted: 9/8/20
Comments:
RESET FORM SAVE PDF

Form CAND-CRIM-COVER (Rey. 11/16)

 

 
 

Case 5: 20- cr- -00340- EJD Document 8 Filed 09/24/20 Page-6-6729
pPicarniiCr Rasy Prrnienn int th AGMA 2P agageot bs 7 FILED

 

 

 

 

 

 

 

 

AO 91 (Rev. 11/11) Criminal Complaint August 7, 2020
UNITED STATES DISTRICT COURT SUSAN Y. SOONG
for the CLERK, U.S. DISTRICT COURT
. oo, NORTHERN DISTRICT OF CALIFORNIA
Northern District of California SAN JOSE
United States of America )
v. )
ION VELCU ) Case No. CR 20-71 1 00-MAG
)
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of November 13, 2016 in the county of Monterey in the
Northern District of California , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 1344(1) Bank Fraud
MAXIMUM PENALTIES:

Imprisonment: 30 Years

Fine: $7,000,000

Supervised Release: 5 Years

Special Assessment: $100, Potential Immigration Consequences

This criminal complaint is based on these facts:

See attached affidavit of U.S. Postal Inspector Thang Bui.

© Continued on the attached sheet.

/s/ SvK

 

Complainant's signature

Approved as to form Mow hu,

g Bui, U.S. ct
_ Assistant U.S. Attorney Thang Bui, U.S. Postal Inspector

Printed name and title

 

Sworn to before me via telephone pursuant to Fed. R. Crim. P. 4.1 and 4(d). —

Date: August 7, 2020 Seam ve Yt—

Judge's signature

City and state; San Jose, CA Hon. Susan van Keulen
Printed name and title

 

10
Case 5:20-cr-00340-EJD Document 8 Filed 09/24/20 Page 11 of 29
Céss6 20-GrnioIyMb J DoBbavemeht FilddilesNsiIn2PaGaGeor bs 7

AFFIDAVIT IN SUPPORT OF COMPLAINT

I, Thang Q. Bui, a US Postal Inspector with the US Postal Inspection Service, being duly sworn,
hereby depose and state the following:

INTRODUCTION AND PURPOSE OF AFFIDAVIT

1. This affidavit is submitted in support of a request for the issuance of a criminal
complaint charging Ion Velcu with Bank Fraud, in violation of 18 U.S.C. § 1344(1). Because this
affidavit is submitted for the purpose of obtaining an arrest warrant, I have not included each and
every fact known to me in this case. Rather, I have set forth only the facts that I believe are necessary
to support probable cause for the issuance of an arrest warrant for Ion Velcu. For the reasons set forth
below, I believe there is probable cause that Ion Velcu committed the foregoing violation of federal
law.

AFFIANT’S BACKGROUND

2. I have been employed as a United States Postal Inspector with the United States Postal
Inspection Service since August 2006, and am assigned to the San Francisco Division. My current
assignment is on the External Crimes — Mail Theft and Violent Crimes team in San Jose, CA. During
my 12 weeks of basic training in Potomac, MD, I received training in the investigation of various
postal-related crimes, including mail theft, identity theft, postal burglaries and robberies, assaults,
threats, the shipment of narcotics, and consumer fraud schemes. As part of my duties as a Postal
Inspector, I have functioned as the case agent in over 130 investigations involving identity theft, theft
of U.S. Mail, financial investigations, post office burglaries and robberies, assaults and threats, and
counterfeit postal money orders, resulting in arrests of one or more persons for each of these cases.

3. As a federal law enforcement officer, I am authorized to investigate violations of
federal law. I am familiar with the facts as set forth herein from my personal observations, interviews
with victims, observations by other investigators and law enforcement officers as related to me in
conversation and in written reports, and from documents and other evidence obtained as a result of

this investigation.

11
Case 5:20-cr-00340-EJD Document 8 Filed 09/24/20 Page 12 of 29
Cass52Pdemp0344 J Dodhavemb dnt HileBilee! DHZT /Aageabe af 497

RELEVANT STATUTE

4, Title 18 U.S.C. § 1344(1) states, in relevant part, whoever knowingly executes, or
attempts to execute, a scheme or artifice to defraud a financial institution shall be fined not more than
$1,000,000 or imprisoned not more than 30 years, or both.

STATEMENT OF PROBABLE CAUSE
_ Synopsis of Investigation

5. Beginning on a date unknown, but at least by November 2016, and continuing through
January 2017, a group of individuals fraudulently negotiated stolen checks — mostly donation checks
intended for churches — in the Northern District of California and elsewhere. During the
investigation, I identified 341 stolen checks totaling $211,618.33 that were connected to this scheme.
The perpetrators deposited these checks into bank accounts held in their own names, in each other’s
names, or in the names of suspected family members and associates.

6. Bank surveillance images show that Ion Velcu was one of the individuals involved in
this scheme. According to surveillance records, he fraudulently negotiated 66 checks worth a total of
$18,209.33 during this period.

7. A majority of the checks negotiated by Velcu were deposited into Bank of America
and Wells Fargo bank accounts held in the name of Ion Velcu or Individual 1. The majority of
checks were not altered prior to deposit, so that they reflected the original intended payee at the time
they were fraudulently negotiated.

8. This affidavit details one of the checks fraudulently negotiated by Velcu.

November 13, 2016 Bank Fraud by Ion Velcu

9, On November 13, 2016, check number 49610059 issued by an individual bearing the
initials J.P. and made payable to an entity bearing the initials E.F.C. for $132.00 was deposited at a
Bank of America ATM located at 800 Northridge Shopping Center in Salinas, California, in the
Northern District of California. The check was deposited into Ion Velcu’s Bank of America account

ending in -4457.

12
Case 5:20-cr-00340-EJD Document 8 Filed 09/24/20 Page 13 of 29
Cass52pdemnP03 44 JDoddavem dnt BileBi le! DIDO /2agealk Gf d97

10. Wells Fargo surveillance photos show that the individual who deposited the check

matches Ion Velcu’s California driver’s license photograph. A surveillance image showing Velcu

depositing the check is below.

 

11/13/2016 15:35:03.76
WU ATM ICAN4S458
Surveillance
North-Salinas-125485

The images contained in this transmission were generated for the internal use of Bank of America and are being shared with Taw
enforcement solely for use by law enforcement. Written consent must be obtained from Bank of America prior to sharing an
image with a third party, Bank of Americe mekes no representey jon ot warranty of any kind with respec to any Pie cgraph
film, videotape or digital inege and specifically disclaims liability to any person or entity for al7 anes. losses, claims,
or expenses Cincluding attorney's fees) arising trom the furnishing or subsequent use, distribution or publication of any _
photograph, film, videotape or digital imege groves to law enforcement by Bank of America, any use or further distribution
of this pees h, Film, videotape or digital image by any. party not employed directly by Bank of America is the sole :

i ror the user/distributor. Bank of America will only certify or attest to records or images provided under valid

 

responsibility
Tegal process.

11. On August 6, 2019, I spoke to J.P. on the telephone, regarding her check. J.P. stated

that she made a one-time donation to E.F.C. during this time period, and she made on online request

i3
Case 5:20-cr-00340-EJD Document 8 Filed 09/24/20 Page 14 of 29
Cassed(2pdenmp0e44 J Dodiawemh ant BileBileey DBIZ0 /Aageahe af d07

with Wells Fargo to mail the check to the church on her behalf. J.P. said she does not know Ion
Velcu, and she did not give Velcu permission to possess or negotiate her check.

12. On August 6, 2019, I visited E.F.C. in Salinas, California. I spoke to an individual
bearing the initials K.D. who is a secretary with the church. I showed K.D. the check from J.P.
and she recognized it because she remembered receiving a call from the bank about it. K.D.
recalled that there was a mail theft problem at the church starting in 2016, when the church had an
unlocked mailbox. A locking mailbox was installed, and then someone broke into that box to steal
mail. The church obtained a P.O. Box after many church members reported that their mailed
checks had been stolen. As a representative of the church, K.D. stated that she did not know Ion
Velcu and she did not give him permission to possess or negotiate the check.

FDIC Insurance

13. Wells Fargo is insured by the Federal Deposit Insurance Corporation and was so
insured at the time of the instant offense.

14. Bank of America is insured by the Federal Deposit Insurance Corporation and was so
insured at the time of the instant offense.
CONCLUSION

15. Based on the foregoing facts, there is probable cause to believe that Ion Velcu
knowingly committed Bank Fraud in violation of 18 U.S.C. § 1344(1). Accordingly, I respectfully
request that the warrant for the arrest of Ion Velcu be issued.

REQUEST FOR SEALING

16. I respectfully request that the Court issue an order sealing the Warrant, the Complaint,
and all papers submitted in support of the Complaint, including this affidavit, until further order of the
Court. These documents concern an investigation that is not presently known to the target or to the
public generally. I believe that sealing is necessary in order to effectuate the orderly arrest of Ion Velcu,

and in order to guard against flight and destruction of evidence.

14
Case 5:20-cr-00340-EJD Document8 Filed 09/24/20 Page 15 of 29
Gaasch2Pbernp0s4aE JDodoxrmh dnt HileBi ee’ DRT /Rageaye Gf 487

I declare under penalty of perjury that the statements above are true and correct to the best of

my knowledge.

/s/ SvK

Thang Q. Bui
U.S. Postal Inspector
U.S. Postal Inspection Service

 

Sworn and subscribed to before me over the telephone pursuant to Fed. R. Crim. P. 4.1 and 4(d)
and signed by me on this 7? _ day of August 2020.

Sess vel

Honorable Susan van Keulen
United States Magistrate Judge

 

15
 

 

Case 5:20-cr-00340-EJD Document 8 _ Filed 09/24/20 — 16 of 29

AO 257 (Rev. 6/78)

Caase42PberPOSTAE EAA BU aS DPE RH

   

iB

 

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

 

ey: X] compLaint (1 iInrormaTION [] INDICTMENT
[1] sureRseDING

 

 

OFFENSE CHARGED
COUNT ONE: (18 U.S.C. § 1344(1)) - Bank Fraud [] Petty
CT] Minor
Misde-
O meanor
Felony

PENALTY: MAXIMUM PENALTIES
Imprisonment: 30 Years; Fine: $1,000,000; Supervised Release: 5
years; Special Assessment: $100; Potential Immigration
Consequences

Name of District Court, and/or Judge/Magistrate Location
NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION

 

 

 

FILED

-~ DEFENDANT -U.S August 07, 2020

 

 

 

 

p SON veLcu CLERK U.S. DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
DISTRICT COURT NUMBER SAN JOSE
CR 20-71100-MAG

 

DEFENDANT

 

PROCEEDING
Name of Complaintant Agency, or Person (& Title, if any)

U.S. Postal Inspector Thang Bui

 

o person is awaiting trial in another Federal or State Court,
give name of court

 

Oo this person/proceeding is transferred from another district
per (circle one) FRCrp 20, 21, or 40. Show District

 

this is a reprosecution of

oO charges previously dismissed
which were dismissed on motion SHOW
of: \ DOCKET NO.

CT U.S. ATTORNEY [_] DEFENSE

this prosecution relates to a
[_] pending case involving this same

defendant MAGISTRATE

\ CASE NO.
Name and Office of Person

Furnishing Information on this form David L. Anderson

prior proceedings or appearance(s)
before U.S. Magistrate regarding this
defendant were recorded under

 

 

 

[x] U.S. Attorney [J] Other U.S. Agency

Name of Assistant U.S.

Attorney (if assigned) AUSA Maia Perez

IS NOTIN CUSTODY
Has not been arrested, pending outcome this proceeding.
1) [kK] If not detained give date any prior
summons was served on above charges >

2) (J Is a Fugitive

3) [[] !s on Bail or Release from (show District)

 

IS IN CUSTODY
4) [[] On this charge

5) [[] On another conviction

} Cl Federal [] State

6) [7] Awaiting trial on other charges
If answer to (6) is "Yes", show name of institution

 

Has detainer L_] Yes } If "Yes

give date
been filed? [7] No filed

DATE OF bd Month/Day/Year

ARREST
Or... if Arresting Agency & Warrant were not

DATE TRANSFERRED Month/Day/Year
TO U.S. CUSTODY

 

 

 

 

 

PROCESS:
[|] SUMMONS [] NO PROCESS* [x] WARRANT

If Summons, complete following:
[J Arraignment [_] Initial Appearance

Defendant Address:

 

Comments:

 

ADDITIONAL INFORMATION OR COMMENTS

Date/Time:

 

 

CT This report amends AO 257 previously submitted

 

Bail Amount: None

* Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

Before Judge:

1

 

tv

 
Oo oo NY HD UW F&F Ww ND

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:20-cr-00340-EJD Document 8 Filed 09/24/20 Page 17 of 29
Case 4:20-mj-01748 Documenti Filed 09/18/20 Page 15 of 19

DAVID L. ANDERSON (CABN 149604)

 

United States Attorney FILED

HALLIE HOFFMAN (CABN 210020)

Chief, Criminal Division Sep 08 2020

MAIA T. PEREZ (MABN 672328) CLERK, Us. DISTRICT COURT

Assistant United States Attorney NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO

 

 

150 Almaden Boulevard, Suite 900
San Jose, California 95113
Telephone: (408) 535-5061

FAX: (408) 535-5066
maia.perez@usdoj.gov

 

Attorneys for United States of America
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION
UNITED STATES OF AMERICA, ) NO: CR 20-0340 EJD
) .
Plaintiff, ) MOTION FOR SEALING ORDER
)
v. ) UNDER SEAL
)
ION VELCU, y
)
Defendant. )
)
)

 

The United States, by and through its counsel, Assistant United States Attorney Maia Perez,
moves this Court for an order sealing the government’s application for a sealing order, the sealing order,
the Indictment, cover page, penalty sheet, and all attachments in the above-referenced investigation.
Disclosure of the specified documents might jeopardize the defendant's arrest.

Accordingly, the United States requests that the Court seal these documents, except that the
Clerk of Court shall provide copies of the sealed documents to employees of the United States
Attorney’s Office. The United States further requests that the United States Attorney’s Office be
permitted to share these documents as necessary to comply with its discovery obligations, and with the

US. Postal Inspection Service, which should be allowed to share the documents with other law

MOTION FOR SEALING ORDER ] v. 2/22/2020 17

 
Oo fo N Dn OD FSF WO HY

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:20-cr-00340-EJD Document 8 Filed 09/24/20 Page 18 of 29
Case 4:20-mj-01748 Document1 Filed 09/18/20 Page 16 of 19

enforcement and intelligence agencies, including foreign law enforcement and intelligence agencies, for
use in investigation and prosecution.
DATED: September 8, 2020 Respectfully submitted,

DAVID L. ANDERSON
United States Attorney

fs/
Maia Perez
Assistant United States Attorney

MOTION FOR SEALING ORDER 2 v. 2/22/2020

1

 
-_ Ww bb

o CO I DW MN

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:20-cr-00340-EJD Document 8 Filed 09/24/20 Page 19 of 29
Case 4:20-mj-01748 Document1 Filed 09/18/20 Page 17 of 19

DAVID L. ANDERSON (CABN 149604)
United States Attorney FILED

HALLIE HOFFMAN (CABN 210020) Sep 08 2020

Chief, Criminal Division SUSAN ¥. SOONG
CLERK, US. DISTRICT COURT

MAIA T. PEREZ (MABN 672328) NORTHERN DISTRICT OF CALIFORNIA
Assistant United States Attorney SAN FRANCISCO

 

 

 

 

150 Almaden Boulevard, Suite 900
San Jose, California 95113
Telephone: (408) 535-5061
FAX: (408) 535-5066
maia.perez@usdoj.gov
Attorneys for United States of America
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION

NO.: CR 20-0340 EJD

[PROPOSED] SEALING ORDER
UNDER SEAL

UNITED STATES OF AMERICA,
Plaintiff,
v.
ION VELCU,

Defendant.

eee ene ane! ee See “mee” “gee! Seat” Near! Nmap! Nene

 

 

 

Upon motion of the United States and good cause having been shown, IT IS HEREBY
ORDERED that the government’s application for a sealing order, the sealing order, the Indictment,
cover page, penalty sheet, and all attachments in the above-referenced investigation, shall be filed under
seal until further order of the Court, except that the Clerk of Court shall provide copies of the sealed
documents to employees of the United States Attorney’s Office.

IT IS FURTHER ORDERED that the United States Attorney’s Office is permitted to share these
documents as necessary to comply with its discovery obligations, and with the U.S. Postal Inspection
Service, which should be allowed to share the documents with other law enforcement and intelligence

agencies, including foreign law enforcement and intelligence agencies, for use in investigation and

[PROPOSED] SEALING ORDER 1 v. 2/22/2020 14

 
co oN DH HW BF YW VY =

Nw Bw HN NB NY RD ND OND Ne
o 6U™~NOCUCUNNCCUCUCUCOCMPlCUMh ON es a Ss tr SON OO DS

 

 

Case 5:20-cr-00340-EJD Document 8 Filed 09/24/20 Page 20 of 29
Case 4:20-mj-01748 Document1 Filed 09/18/20 Page 18 of 19

prosecution.

IT IS SO ORDERED.

DATED: September 8, 2020 La * Co ao

IN. JOSEPH C. SPERO
Chief United States Magistrate Judge

[PROPOSED] SEALING ORDER 2 v. 2/22/2020

2g

 
Case 5:20-cr-00340-EJD_ Document 8 | Filed 09/24/20 Page 21 of 29
Case 4:20-m|-BEALE DOBEUMeBER Gite Glo8/C8I20R Page 19 of 19

AO 442 (Rev, 11/11) Arrest Warrant

 

 

UNITED STATES DISTRICT COURT
for the

Northern District of California

United States of America

 

vV. )
Case No.
ION VELCU ) GEN CR 20-71 100-MAG
)
)
)
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) lon Velcu

 

who is accused of an offense or violation based on the following document filed with the court:

O Indictment O Superseding Indictment O Information © Superseding Information wa Complaint
1 Probation Violation Petition Supervised Release Violation Petition O Violation Notice © Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 1344(1) - Bank Fraud

A t 7, 2020
Date: Bane

  

San Jose, CA Hon. Susan van Keulen

Printed name and title

City and state:

 

 

 

Return

 

 

This warrant was received on (date) _ , and the person was arrested on (date)
at (city and state)

 

Date:

 

Arresting officer's signature

 

Printed name and title

 

ZL

 
mo c©& SN DBD TW & WY NY

wo no NY NH WN HO WH NY NO | =| | | FF Ee OO ESE OSE eS hl
ao ~~ NHN ON BD NlUhmre S| —lCcCOlUlUlUOUUULlUDUMUGASD i AW Ol ClO

 

 

Case 5:20-cr-00340-EJD Document 8 Filed 09/24/20 Page 22 of 29
Case 4:20-mj-01748 Document 2 File@ 09/18/20 FE 1of2

 

DAVID L. ANDERSON (CABN 149604) Sep 17 2020
United States Attorney
SUSAN Y. SOONG

 

 

 

HALLIE HOFFMAN (CABN 210020) CLERK. U.S. DISTRICT COURT
Chief, Criminal Division aan
NORTHERN DISTRICT OF CALIFORNIA
MAIA T. PEREZ (MABN 672328) SAN JOSE
Assistant United States Attorney
150 Almaden Boulevard, Suite 900 5 vee en sore .
San Jose, California 95113 outhern District of Texas
Telephone: (408) 535-5061 FILED
FAX: (408) 535-5066 September 18, 2020

maia.perez@usdoj.gov_ .
David J. Bradley, Clerk of Court
Attorneys for United States of America

UNITED STATES DISTRICT CouRT —“**20mj1748
NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION

UNITED STATES OF AMERICA, ) CASE NO. CR 20-0340 EJD

Plaintiff, } UNITED STATES’ APPLICATION TO UNSEAL

) INDICTMENT, COMPLAINT, AND ARREST
v. ) WARRANT AND [PROPOSED] ORDER

ION VELCU,

Defendant.

 

The United States, through undersigned counsel, respectfully moves this Court to unseal the
Indictment, Complaint, and arrest warrant in the above-captioned matter. On information and belief, the
defendant, Ion Velcu, has recently left the United States and the documents must be unsealed in order to
effectuate his arrest abroad.

DATED: September 17, 2020 Respectfully submitted,

DAVID L. ANDERSON
United States Attorney

!s/
MAIA T. PEREZ
Assistant United States Attorney

UNSEALING APP. AND [PROPOSED] ORDER l
CR 20-0340 EJD

 
oOo co mn DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:20-cr-00340-EJD Document 8 Filed 09/24/20 Page 23 of 29
Case 4:20-mj-01748 Document 2 Filed 09/18/20 Page 2 of 2

PROPOSED] ORDER
On the motion of the United States, and good cause appearing therefor, the Court HEREBY

ORDERS that the Indictment, Complaint, and arrest warrant in the above-captioned matter be sealed.

IT IS SO ORDERED.

DATED: September 17, 2020
HON BLE VIRGINIA K. DEMARCHI
United States Magistrate Judge

UNSEALING APP. AND [PROPOSED] ORDER 2
CR 20-0340 EJD

 
Case 5:20-cr-00340-EJD Document 8 Filed 09/24/20 Page 24 of 29
Case 4:20-mj-01748 Document 3 Filed 09/18/20 Page 1 of 1

United States District Court

UNITED STATES DISTRICT COURT Southem District of Texas
‘ SOUTHERN DISTRICT OF TEXAS ENTERED .
HOUSTON DIVISION September 18, 2020
David J. Bradley, Clerk
UNITED STATES OF AMERICA §
§
versus § Case No. 4:20-—mj—01748
§
Ion Velcu §
ORDER APPOINTING COUNSEL

Because the defendant has satisfied this court that he or she is financially eligible
for court-appointed counsel, the court appoints the Federal Public Defender to represent
the defendant.

Signed at Houston, Texas, on September 18, 2020.

 
  

  

eter Bray

United States Magiétfate Judge

24
Case 5:20-cr-00340-EJD Document 8 Filed 09/24/20 Page 25 of 29
Case 4:20-mj-01748 Document 4 Filed 09/18/20 Page 1 of 1

United States District Court

 

AO 94 (Rev. 06/09) Commitment to Another District Southern District of Texas
ENTERED
UNITED STATES DISTRICT COURT September 18, 2020
FOR THE David J. Bradley, Clerk

SOUTHERN DISTRICT OF TEXAS

UNITED STATES OF AMERICA
versus Case No. 4:20—mj—01748

Ion Velcu

tO COR 40? Or tor

COMMITMENT TO ANOTHER DISTRICT

The defendant has been ordered to appear in the California Northern District Court,
San Francisco division, in 5:20CR340 (charging District's case number).

The defendant may need an interpreter for this language: ROMANIAN.
The defendant requested court appointed counsel. Federal Public Defender appointed.
The defendant remains in custody after the initial appearance.

IT IS ORDERED: The United States marshal must transport the defendant, together
with a copy of this order, to the charging district and deliver the defendant to the United States
marshal for that district, or to another officer authorized to receive the defendant. The marshal
or officer in the charging district should immediately notify the United States attorney and the
clerk of court for that district of the defendant's arrival so that further proceedings may be
promptly scheduled. The clerk of this district must promptly transmit the papers and any bail
to the charging district.

Date: September 18, 2020

 

Government moved for detention and Defendant detained pending a hearing in District
- of offense.

25
Case 5:20-cr-00340-EJD Document 8 Filed 09/24/20 Page 26 of 29
Case 4:20-mj-01748 Document 5*SEALED* Filed 09/21/20 Page 1 of 4

PS3

PRETRIAL REPORT

According to Judiciary Policy, several factors fall solely within the province of the judicial officer, and are not
to be considered by the officer. These factors include: the weight of the evidence, the rebuttable presumption,
and potential penalty.

 

District/Office Charge(s) (Title, Section, and Description)
SOUTHERN DISTRICT OF TEXAS-Houston

 

18 U.S.C. § 1344(1)

Judicial Officer Bank Fraud
United States Magistrate Judge Peter Bray

 

Docket Number (Year-Sequence No.-Deft. No.)

Southern District of Texas
4:20-MJ-1748

Rule 5 - Northern District of
California CR-20-71100-MAG

 

 

 

 

 

 

 

DEFENDANT
Name Velcu, Ion | Employer
AKA Velcu, Belgian Unemployed
Address: 96 S, Sable Blvd. Apt Y108 Employer Address
Aurora, Colorado 80012 Not Applicable
Time at Address Time in Community Monthly Income Time Unemployed
9/18/2019 5 years $0 1 year

 

 

 

 

 

 

The defendant is scheduled to appear before the Honorable U.S. Magistrate Judge Peter Bray for an initial
appearance. On September 18, 2020, the defendant was interviewed via telephone conference due to
COVID-19 concerns with a Romanian translator while he was at the U.S. Marshals and without the presence of
a defense attorney.

DEFENDANT HISTORY
. DEFENDANT HISTORY/RESIDENCE/FAMILY TIES:

The defendant (Romanian citizen), age 48, advised he was born in Maharini, Romania and resided there until
2000. He then, moved to Verona, Italy until 2007 where he then, moved back to Maharini, Romania. Mr. Velcu
stated he migrated to the United States in 2015 and has now lived in the country for the past five years under a
work permit. He explained living in Salinas, California for three years and has since moved to Aurora, Colorado.
The defendant stated he has lived at his reported address for the past year with his son and three grandchildren.
He explained the apartment is leased under his name. Mr. Velcu advised he intends on returning to his two-
bedroom, one bath apartment if released on bond and reported there are no weapons in his home.

The defendant advised he is one of seven children born to his parents’ union. He expressed his father deceased in

2018 and he continues to maintain weekly contact with his mother (Romanian citizen). Mr. Velcu stated he has
Case 5:20-cr-00340-EJD Document8 Filed 09/24/20 Page 27 of 29
Case 4:20-mj-01748 Document 5 *SEALED* Filed 09/21/20 Page 2 of 4

Velcu, Ion

four brothers and two sisters (Romanian citizens) and he maintains contact with them on a weekly to monthly
basis. He expressed his mother and siblings all reside in Romania.

The defendant reported his marital status as common-law married to his wife, Meta Unguru (Romanian citizen),
and their relationship has produced three children (Romanian citizens) ages 17, 24, and 28. He explained his wife
continues to live in Romania while all his children reside in the United States. The defendant mentioned one of
his youngest child lives with him while his older children are adults and supporting themselves (unknown
whereabouts). Mr. Velcu mentioned he maintains contact with his children daily to weekly.

The defendant advised he completed up to the 8" grade in school while living in Romania and reported no other
educational attainment. .

The defendant stated he possess a valid Romanian Passport and has not traveled internationally since he migrated
to the United States in 2015.

Attempts were made to contact the defendant’s uncle, Minoasa, however, were unsuccessful. Therefore,
the defendant’s residential history, familial ties, marital status, education, and travel history remain
unverified.

. EMPLOYMENT HISTORY / FINANCIAL RESOURCES:

Employed/Unemployed History:

The defendant advised he has been unemployed for the past year and has been panhandling to help supplement
his income. He reported he previously worked in Salinas, California as a laborer at a floral shop (unknown
company name) full-time for five to six months and earned $13.00 per hour. While living in Romania, he
explained he work in agriculture as a field/farm full-time from 1994 through 2000 and earned approximately
$20.00 per day.

Attempts were made to contact the defendant’s uncle, Minoasa, however, were unsuccessful. Therefore,
the defendant’s current unemployment and employment history remains unverified.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Finances:
The defendant provided the following asset and no liabilities:
Assets Amount Liabilities Amount
Cash $700.00 | None $0
Total $700 | Total $0
Estimated Net Worth: $700
The defendant provided no monthly income and the following expenses:
Monthly Income Amount Expenses Amount
None $0 | Home/Rent $1,400.00
| Groceries and Supplies $0.00
Total $0 | Total $1,400

 

 

 

27
Case 5:20-cr-00340-EJD Document 8 Filed 09/24/20 Page 28 of 29
Case 4:20-mj-01748 Document 5*SEALED* Filed 09/21/20 Page 3 of 4

Velcu, Ion

 

Estimated Monthly Cash Flow: ($1,400)

 

 

 

The defendant explained he financially supports himself by panhandling daily and receives financial support
from his daughter if she’s able to provide support.

Attempts were made to contact the defendant’s uncle, Minoasa, however, were unsuccessful. Therefore,
the defendant’s finances remain unverified.

3. HEALTH:

Physical Health: .
The defendant stated he was diagnosed with diabetes and liver problems in 2015. He stated he is prescribed a
diabetic medication and a liver medication but could not recall the names of the medications.

Mental Health:
The defendant denied and there is no evidence to suggest the defendant has a current or past mental health
condition. He denied any current or history of suicidal ideations.

Substance Abuse:
The defendant reported the following substance abuse: .

 

 

Drug Name Frequency Used Last Used
Alcohol Rarely; 1 glass of wine per | 4-5 days ago
sitting

 

 

 

 

 

Attempts were made to contact the defendant’s uncle, Minoasa, however, were unsuccessful. Therefore,
the defendant’s physical health, mental health, and substance use remain unverified.

4. PRIOR RECORD:

Local, State, Federal records revealed the following criminal history:

 

 

Date of
Arrest Agency — Charge Disposition
06/18/2015 U.S. Customs & Border Alien Inadmissibility Unknown disposition
(Age 38) Patrol; AZ Under Section 212

, Misdemeanor

 

 

 

 

 

 

5. ASSESSMENT OF NONAPPEARANCE:

The defendant poses a risk of nonappearance for the following reasons:

1. Offense Charged
28
Case 5:20-cr-00340-EJD Document8 Filed 09/24/20 Page 29 of 29
Case 4:20-mj-01748 Document 5 *SEALED* Filed 09/21/20 Page 4 of 4

Velcu, Ion

2. Lack of Familial, Residential, Community, Employment, Property, and Financial Ties (not limited to the
district of arrest)

Aliases or False Identifications

Lack of Verifiable, Legitimate Employment
Ties to a Foreign Country (Romania)

No Legal Status to Remain in the United States

au Pd

6. ASSESSMENT OF DANGER:

There are no known factors indicating the defendant poses a risk of danger to the community.

7, RECOMMENDATION

According to Judiciary Policy, several factors fall solely within the province of the judicial officer, and are not

to be considered by the officer. These factors include: the weight of the evidence, the rebuttable presumption,
and potential penalty.

The United States Probation Office respectfully recommends that the defendant be held in detention since there
is no condition or combination of conditions that can reasonably assure the defendant’s appearance before this
Court and/or the safety of the community.

  
 
 

  
  
 
 
 

   

United States Probation Officer
Lyndsey FERMIN Lyndoey Founin

Date/Time
09/18/2020 at 1:34pm

  
   
 

Supervising United States Probation Officer
Cynthia MCMURRA Y-THOMPKINS

 

 

 

 

 

29
